


110 HRES 1146 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1146
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. McHugh (for
			 himself and Ms. Slaughter) submitted
			 the following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the International Joint Commission should adopt a water
		  level management plan for Lake Ontario and the St. Lawrence River that strongly
		  takes into account environmental considerations and the concerns of the public
		  and the affected States and maximizes hydropower production at existing
		  facilities, and further urges the Secretary of State not to approve a plan that
		  fails to do so.
	
	
		Whereas the United States and the Dominion of Canada
			 signed the Boundary Waters Treaty of 1909 (the Treaty), which provided for the
			 creation of the International Joint Commission (IJC) to help resolve and
			 prevent disputes concerning water quantity and quality along the boundary
			 between the United States and Canada throughout the Great Lakes and St.
			 Lawrence River;
		Whereas the Treaty states In cases involving the
			 elevation of the natural level of waters on either side of the line as a result
			 of the construction or maintenance on the other side of remedial or protective
			 works or dams or other obstructions in boundary waters flowing there from or in
			 waters below the boundary in rivers flowing across the boundary, the Commission
			 shall require, as a condition of its approval thereof, that suitable and
			 adequate provision, approved by it, be made for the protection and indemnity of
			 all interests on the other side of the line which may be injured
			 thereby;
		Whereas the environment of Lake Ontario and the St.
			 Lawrence River should be considered an interest;
		Whereas the Order of Approval (the Order), which provides
			 specific parameters for the water levels on Lake Ontario and the St. Lawrence
			 River, was adopted by the governments of Canada and the United States in 1952
			 and amended in 1956 to reflect the development of power in the International
			 Rapids Section of the St. Lawrence River;
		Whereas the existing Order has resulted in the substantial
			 derogation of at least 33,000 acres of wetlands, allowing a thick cattail
			 monoculture to expand and replace large areas of biodiverse meadow marsh,
			 resulting in the loss of habitat for a wide range of aquatic, avian, and upland
			 species;
		Whereas in 1999, it was recognized that the current Order
			 was insufficient and therefore the five year, $20,000,000 International Lake
			 Ontario-St. Lawrence River Study was conducted, with the assistance of
			 agencies, including the Environmental Protection Agency, the National Oceanic
			 and Atmospheric Administration, the Fish and Wildlife Service, the Army Corps
			 of Engineers, and Environment Canada;
		Whereas on January 12, 2005, the International Lake
			 Ontario-St. Lawrence River Study adopted the goal that decision-making
			 with respect to the development of the Lake Ontario-St. Lawrence River System
			 Criteria and Plans will be transparent, involving and considering the full
			 range of interests affected by any decisions with broad stakeholder and public
			 input;
		Whereas on May 12, 2005, the Secretary of the United
			 States section of the IJC, Elizabeth C. Bourget, and the Secretary of the
			 Canadian section of the IJC, Murray Clamen, directed the Upper Great Lakes
			 Plan of Study Revision Team to incorporate lessons
			 learned from the International Lake Ontario-St. Lawrence River
			 Study;
		Whereas on May 31, 2006, three proposed water level
			 management plans were presented to the public for comment: Plan A+ proposed
			 that the water levels of Lake Ontario and the St. Lawrence River be stringently
			 regulated, Plan B+ proposed that the water levels be returned to a more natural
			 rhythm which existed before the pre-project system, and Plan D+ proposed minor
			 changes to the existing regulation plan to minimize losses to any one interest
			 area;
		Whereas the IJC conducted a public comment period on the
			 three proposed plans which concluded on September 15, 2006;
		Whereas on June 14, 2007, the IJC announced a new regime
			 would be selected on September 17, 2007;
		Whereas on September 10, 2007, the IJC announced that it
			 would extend the period of consultation to allow more time for discussions with
			 government in the Lake Ontario and St. Lawrence River basin;
		Whereas on March 28, 2008, the IJC announced Plan 2007,
			 which had not previously been submitted to the public for comment or fully
			 vetted by the scientific community and the State of New York, as the proposed
			 water level management plan for Lake Ontario and the St. Lawrence River;
		Whereas all territory of the United States regulated by
			 the Order is exclusively within the domain of the State of New York;
		Whereas Plan 2007, which closely mirrors the existing
			 regime, does not provide the same measure of environmental benefits as those
			 proposed by Plan B+;
		Whereas Plan 2007 does not allow for the same high levels
			 of hydropower production as those proposed by Plan B+;
		Whereas hydropower is a low-cost, abundant, and renewable
			 source of energy for power generation; and
		Whereas the approval of the Secretary of State, acting as
			 the agent of the United States Government, is needed before a new water level
			 management plan is adopted: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the IJC’s proposed
			 Plan 2007 does not provide the necessary level of environmental protections and
			 benefits for Lake Ontario and the St. Lawrence River;
			(2)the views of the
			 public and the State which has jurisdiction of waters to be regulated must be
			 fully considered when a new plan for the management of water levels is
			 selected;
			(3)any water level
			 management plan should make every effort to maximize hydropower production at
			 existing facilities; and
			(4)the Secretary of
			 State should not approve a water level management plan if the criteria set
			 forth in paragraphs (1) through (3) are not met.
			
